Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 19, 2012 by and among GOLDEN MINERALS COMPANY, a Delaware
corporation (the “Company”), and Sentient Global Resources Fund IV, L.P., a
Cayman Islands exempted limited partnership (the “Buyer”).

 

RECITALS

 

A.                                   In connection with the Subscription
Agreement by and between the Company and Buyer dated September 18, 2012 (the
“Subscription Agreement”), the Company has agreed, upon the terms and subject to
the conditions of the Subscription Agreement, to issue and sell to Buyer and
Buyer has agreed to purchase, units consisting of one share of the company’s
common stock and one warrant to purchase 0.50 of a share of the Company’s common
stock (the “Units”).

 

B.                                     To induce Buyer to execute and deliver
the Subscription Agreement, the Company has agreed to provide certain
registration rights under the U.S. Securities Act of 1933, as amended, and the
rules and regulations thereunder, and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
representations, warranties, and covenants set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

SECTION 1.                            Definitions.

 

In addition to the terms that are defined elsewhere in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” with respect to any specified person, has the meaning specified in
Rule 144.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Deferral Notice” has the meaning specified in Section 3(d) hereof.

 

“Deferral Period” has the meaning specified in Section 3(d) hereof.

 

“Effectiveness Deadline Date” has the meaning specified in Section 2(a) hereof.

 

“Effectiveness Period” means the period commencing on the date the Registration
Statement becomes effective and ending on the date that all Registrable
Securities have ceased to be Registrable Securities.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Filing Deadline Date” has the meaning specified in Section 2(a) hereof.

 

“Holder” means Buyer, any transferee or assignee thereof to whom Buyer assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 8(a) and any transferee or assignee
thereof to whom a transferee or assignee assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance
with Section 8(a).

 

“Initial Resale Registration Statement” has the meaning specified in
Section 2(a) hereof.

 

“Material Event” has the meaning specified in Section 3(d) hereof.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to this Agreement.

 

“Notice Holder” means on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of common stock issued under the
Subscription Agreement and the shares of common stock issuable upon exercise of
the warrants issued under the Subscription Agreement and any security issued
with respect thereto upon any stock dividend, split, merger or similar event
until, in the case of any such security, the earlier of (i) the sale of such
security pursuant to Rule 144 under the Securities Act or pursuant to an
effective registration statement registering such security for resale, or
(ii) the first date on which the Registrable Securities may be sold pursuant to
Rule 144 without being subject to the volume restrictions set forth in
Rule 144(e).

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Resale Registration Statement” means the Initial Resale Registration Statement
and any Subsequent Resale Registration Statements.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar or successor rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

 

2

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission and any
successor agency.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC thereunder.

 

“Subscription Agreement” has the meaning set forth in the Recitals.

 

“Subsequent Resale Registration Statement” has the meaning specified in
Section 2(b) hereof.

 

“Units” has the meaning set forth in the Recitals.

 

SECTION 2.         Resale Registration.

 

(a)                                  The Company shall prepare and file or cause
to be prepared and filed with the SEC no later than June 30, 2013 (the “Filing
Deadline Date”) a Registration Statement (the “Initial Resale Registration
Statement”) registering the resale from time to time by Buyer of all of the
Registrable Securities. The Initial Resale Registration Statement shall be on
Form S-3 or another appropriate form permitting registration of such Registrable
Securities for resale by Buyer in accordance with the methods of distribution
set forth in the Initial Resale Registration Statement. The Company shall use
its commercially reasonable efforts to promptly respond to comments from the SEC
regarding the Initial Resale Registration Statement, to cause the Initial Resale
Registration Statement to be declared effective under the Securities Act no
later than September 30, 2013 (the “Effectiveness Deadline Date”), and to keep
the Initial Resale Registration Statement (or any Subsequent Resale Registration
Statement) continuously effective under the Securities Act until the expiration
of the Effectiveness Period.

 

(b)                                 If the Initial Resale Registration Statement
or any Subsequent Resale Registration Statement ceases to be effective for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall within thirty (30)
days of such cessation of effectiveness amend the Resale Registration Statement
in a manner reasonably expected by the Company to obtain the withdrawal of the
order suspending the effectiveness thereof, or file an additional Resale
Registration Statement covering all of the securities that as of the date of
such filing are Registrable Securities (a “Subsequent Resale Registration
Statement”). If a Subsequent Resale Registration Statement is filed, the Company
shall use commercially reasonable efforts to cause the Subsequent Resale
Registration Statement to become effective as promptly as is reasonably
practicable after such filing or, if filed during a Deferral Period, after the
expiration of such Deferral Period, and to keep such Registration Statement (or
Subsequent Resale Registration Statement) continuously effective until the end
of the Effectiveness Period.

 

3

--------------------------------------------------------------------------------


 

(c)                                  The Company shall supplement and amend the
Initial or any Subsequent Resale Registration Statement if required by the
rules, regulations or instructions applicable to the registration form used by
the Company for such Resale Registration Statement, if required by the
Securities Act.

 

(d)                                 Each Holder of Registrable Securities agrees
that if such Holder wishes to sell Registrable Securities pursuant to a Resale
Registration Statement and related Prospectus, it will do so only in accordance
with this Section 2(d), Section 3(d) and Section 4. Each Holder of Registrable
Securities wishing to sell Registrable Securities pursuant to any Resale
Registration Statement and related Prospectus agrees to deliver a Notice and
Questionnaire to the Company promptly upon becoming a Holder and notify the
Company of any change in such information at least five (5) business days prior
to the filing of the Initial Resale Registration Statement or Subsequent Resale
Registration Statement, as applicable. From and after the date the Initial
Resale Registration Statement is declared effective, the Company shall, as
promptly as is reasonably practicable after the date a fully completed and
legible Notice and Questionnaire is received by the Company, (i) if required by
applicable law, file with the SEC a post-effective amendment to the Resale
Registration Statement or prepare and, if required by applicable law, file a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other document required
by the SEC so that the Holder delivering such Notice and Questionnaire is named
as a selling security holder in the Resale Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law (other than laws not generally applicable to all Holders of
Registrable Securities wishing to sell Registrable Securities pursuant to the
Resale Registration Statement and related Prospectus) and using the manner of
sale specified in the Notice and Questionnaire, and, if the Company shall file a
post-effective amendment to the Resale Registration Statement, use commercially
reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is reasonably practicable;
(ii) provide such Holder copies of any documents filed pursuant to
Section 2(d)(i); and (iii) notify such Holder as promptly as is reasonably
practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 2(d)(i); provided, that if
such Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with Section 3(d), provided, further, that
if under applicable law the Company has more than one option as to the type or
manner of making any such filing, the Company will make the required filing or
filings in the manner or of a type that is reasonably expected to result in the
earliest availability of the Prospectus for effecting resales of Registrable
Securities. Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling security holder in any Registration Statement or related
Prospectus; provided, however, that any Holder that becomes a Notice Holder

 

4

--------------------------------------------------------------------------------


 

pursuant to the provisions of this Section 2(d) of this Agreement (whether or
not such Holder was a Notice Holder at the time the Registration Statement was
initially declared effective) shall be named as a selling security holder in the
Registration Statement or related Prospectus subject to and in accordance with
the requirements of this Section 2(d).

 

(e)                                  If a Registration Statement covering all
the Registrable Securities required to be covered thereby and required to be
filed by the Company pursuant to this Agreement is (A) not filed with the SEC on
or before the Filing Deadline Date (a “Filing Failure”) or (B) not declared
effective by the SEC on or before the Effectiveness Deadline Date (an
“Effectiveness Failure”), then, as liquidated damages to Buyer by reason of any
such delay in or reduction of its ability to sell the Registrable Securities
(which remedy shall be the exclusive remedy for any Filing Failure or
Effectiveness Failure (each, a “Failure”)), the Company shall pay to Buyer an
amount equal to 1.0% of the aggregate purchase price paid by Buyer for the Units
and amounts paid (or deemed paid, in the event of a cashless exercise), if any,
for shares of common stock underlying the warrants upon exercise of such
warrants for every thirty (30) days following the Filing Deadline Date that the
Registration Statement is not filed (in the case of a Filing Failure) and for
every thirty (30) days following the Effectiveness Deadline Date that the
Registration Statement is not effective (in the case of an Effectiveness
Failure), as the case may be, on a per diem basis (the “Liquidated Damages”);
provided, however, that the maximum Liquidated Damages payable to Buyer under
this Section 2(e) shall not exceed 3.0% of the aggregate purchase price of the
Units and amounts paid (or deemed paid, in the event of a cashless exercise), if
any, for shares of common stock underlying the warrants upon exercise of such
warrants.  Liquidated Damages, if any, shall be paid by the Company within ten
(10) days following the end of each thirty (30) day period (or shorter period,
if applicable) for which Liquidated Damages are payable.  The Company shall pay
interest on Liquidated Damages not paid when due at a rate of interest equal to
fifteen percent (15.0%) per annum.  In the event a Registration Statement is
filed but is withdrawn by the Company prior to being declared effective by the
SEC, then such Registration Statement will be deemed to have not been filed for
the purpose of this Section 2(e).

 

SECTION 3.         Registration Procedures.

 

In connection with the registration obligations of the Company under Section 2
hereof, the Company shall:

 

(a)                                  Prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective for the
applicable period specified in Section 2(a); cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use commercially reasonable efforts to comply with the
provisions of the Securities Act applicable

 

5

--------------------------------------------------------------------------------


 

to it with respect to the disposition of all securities covered by such
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.

 

(b)                                 Submit to the SEC, within two (2) Business
Days after the Company learns that no review of a particular Registration
Statement will be made by the staff of the SEC or that the staff has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request.

 

(c)                                  Use commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case at
the earliest possible moment or, if any such order or suspension is made
effective during any Deferral Period, at the earliest possible moment after the
expiration of such Deferral Period.

 

(d)                                 Upon (A) the issuance by the SEC of a stop
order suspending the effectiveness of the Resale Registration Statement or the
initiation of proceedings with respect to the Resale Registration Statement
under Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any
event or the existence of any fact (a “Material Event”) as a result of which any
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading (including, in any such case, as a result of the
non-availability of financial statements), or (C) the occurrence or existence of
any development, event, fact, situation or circumstance relating to the Company
that, in the discretion of the Company, makes it appropriate to suspend the
availability of the Resale Registration Statement and the related Prospectus,
(i) in the case of clause (B) above, subject to the next sentence, as promptly
as is reasonably practicable prepare and file a post-effective amendment to such
Registration Statement or a supplement to the related Prospectus or any document
incorporated therein by reference or file any other required document that would
be incorporated by reference into such Registration Statement and Prospectus so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,

 

6

--------------------------------------------------------------------------------


 

subject to the next sentence, use commercially reasonable efforts to cause it to
be declared effective as promptly as is reasonably practicable, and (ii) give
notice (via facsimile, telephone or electronic mail followed by a written notice
by internationally recognized overnight courier) to the Notice Holders that the
availability of the Resale Registration Statement is suspended (a “Deferral
Notice”) and, upon receipt of any Deferral Notice, each Notice Holder agrees not
to sell any Registrable Securities pursuant to the Registration Statement until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (A) above, as promptly as is reasonably practicable, (y) in the case
of clause (B) above, as soon as, in the sole reasonable judgment of the Company,
public disclosure of such Material Event would not be prejudicial to or contrary
to the interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as reasonably practicable thereafter and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Company, such
suspension is no longer appropriate. The period during which the availability of
the Registration Statement and any Prospectus is suspended (the “Deferral
Period”) is not to exceed (i) 20 consecutive days at any one time; (ii) 30 days
in the aggregate in any three-month period; or (iii) 60 days in the aggregate
during any 12-month period, or as otherwise required by applicable regulatory
authority; provided that, the number of days the Company is required to keep the
Registration Statement effective shall be extended by the number of days equal
to the aggregate Deferral Period(s). The first day of any Deferral Period must
be at least two (2) trading days after the last day of any prior Deferral
Period.

 

(e)                                  During the Effectiveness Period (except
during such periods that a Deferral Notice is outstanding and has not been
revoked), deliver to each Notice Holder in connection with any sale of
Registrable Securities pursuant to a Registration Statement, without charge, as
many copies of the Prospectus or Prospectuses relating to such Registrable
Securities and any amendment or supplement thereto as such Notice Holder may
reasonably request; and the Company hereby consents (except during such periods
that a Deferral Notice is outstanding and has not been revoked) to the use of
such Prospectus or each amendment or supplement thereto by each Notice Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

 

(f)                                    Subject to Section 3(d), prior to any
public offering of the Registrable Securities pursuant to the Resale
Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the Notice Holders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Notice

 

7

--------------------------------------------------------------------------------


 

Holder reasonably requests in writing (which request may be included in the
Notice and Questionnaire), it being agreed that no such registration or
qualification will be made unless so requested; prior to any public offering of
the Registrable Securities pursuant to the Resale Registration Statement, use
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things necessary to enable the disposition in such jurisdictions
of such Registrable Securities in the manner set forth in the relevant
Registration Statement and the related Prospectus; provided, that the Company
will not be required to (i) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it is not otherwise qualified or (ii) take
any action that would subject it to general service of process in suits or to
taxation in any such jurisdiction where it is not then so subject.

 

SECTION 4.         Holder’s Obligations.

 

Each Holder agrees, by acquisition of the Registrable Securities, that no Holder
of Registrable Securities shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with a properly
completed Notice and Questionnaire as required pursuant to this Section 4
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Holder
agrees to deliver a Notice and Questionnaire to the Company promptly upon
becoming a Holder and notify the Company of any change in such information at
least five (5) business days prior to the filing of the Initial Resale
Registration Statement or Subsequent Resale Registration Statement, as
applicable.  Each Notice Holder agrees promptly to furnish to the Company in
writing all information required to be disclosed in order to make the
information previously furnished to the Company by such Notice Holder not
misleading, any other information regarding such Notice Holder and the
distribution of such Registrable Securities as may be required to be disclosed
in the Registration Statement under applicable law or pursuant to SEC comments
and any information otherwise required by the Company to comply with applicable
law or regulations. Each Holder further agrees, following termination of the
Effectiveness Period, to notify the Company, within ten (10) Business Days of a
request, of the amount of Registrable Securities sold pursuant to the
Registration Statement and, in the absence of a response, the Company may assume
that all of the Holder’s Registrable Securities were so sold.

 

SECTION 5.         Registration Expenses.

 

The Company shall bear all fees and expenses incurred in connection with the
performance by the Company of its obligations under Sections 2 and 3 of this
Agreement whether or not any of the Registration Statements are declared
effective. Such fees and expenses shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the Toronto Stock Exchange
and the NYSE MKT (or such U.S. national securities exchange on which the Common
Stock is then listed) and (y) of compliance with U.S. federal and state
securities or “Blue Sky”

 

8

--------------------------------------------------------------------------------


 

laws to the extent such filings or compliance are required pursuant to this
Agreement (including, without limitation, reasonable fees and disbursements of
the counsel specified in the next sentence in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as the Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Registration Statement may designate)), (ii) printing
expenses, (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, and (iv) fees and
disbursements of counsel for the Company in connection with the Resale
Registration Statement, provided, however, that the Company shall not be
responsible for any brokers’ fees, commissions or discounts in connection with
the sale of Registrable Securities or the fees and expenses of legal counsel for
the Holders.

 

SECTION 6.         Information Requirements.

 

The Company covenants that, if at any time before the end of the Effectiveness
Period the Company is not subject to the reporting requirements of the Exchange
Act, it will cooperate with any Holder of Registrable Securities and take such
further reasonable action as any Holder of Registrable Securities may reasonably
request in writing (including, without limitation, making such reasonable
representations as any such Holder may reasonably request), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitations of Rule 144
under the Securities Act and customarily taken in connection with sales pursuant
to such exemptions. Upon the written request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with the filing requirements of Rule 144.

 

SECTION 7.         Indemnification and Contribution.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Holder of Registrable Securities covered by the Resale
Registration Statement, the directors, officers, employees, Affiliates and
agents of each such Holder and each person who controls any such Holder within
the meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Resale Registration Statement or
in any amendment thereof, in each case at the time such became effective under
the Securities Act, or in any preliminary Prospectus or the Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss,

 

9

--------------------------------------------------------------------------------


 

claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein. This indemnity shall be in addition to any liability that
the Company may otherwise have.

 

(b)                                 Each Holder of securities covered by the
Resale Registration Statement severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Resale Registration Statement and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Company to each such Holder, but only
with reference to information relating to such Holder furnished to the Company
by or on behalf of such Holder specifically for inclusion in the documents
referred to in the foregoing indemnity. This indemnity agreement shall be
acknowledged by each Notice Holder that is not the Buyer in such Notice Holder’s
Notice and Questionnaire and shall be in addition to any liability that any such
Notice Holder may otherwise have.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses or otherwise materially prejudices the
indemnifying party; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel (including one local counsel)
to represent the indemnified party in an action, the indemnified party shall
have the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to

 

10

--------------------------------------------------------------------------------


 

the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

(d)                                 If the indemnification to which an
indemnified party is entitled under this Section 7 is for any reason unavailable
to or insufficient although applicable in accordance with its terms to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such indemnified party, as incurred, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party or
parties on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative fault of the Company on the one hand and the Holders of the
Registrable Securities on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by the Holder of the Registrable
Securities and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 7(d). The aggregate amount of
losses, liabilities, claims, damages, and expenses incurred by an indemnified
party and referred to above in this Section 7(d) shall be deemed to include any
out-of-pocket legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 7, no Holder of any Registrable
Securities shall be required to indemnify or contribute any amount in excess of
the amount by which the proceeds received from the sale of the Registrable
Securities by such Holder of Registrable Securities exceeds the amount of any
damages that such Holder of Registrable Securities has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7(d), each person, if any, who controls Buyer or
any Holder of Registrable Securities within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as Buyer or such Holder, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution as the Company.

 

(e)                                  The provisions of this Section 7 shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any Holder or the Company or any of the indemnified persons referred
to in this Section 7, and shall survive the sale by a Holder of Registrable
Securities covered by the Resale Registration Statement.

 

SECTION 8.         Miscellaneous

 

(a)                                  Successors and Assigns.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties.  Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective permitted successors and assigns.  If any permitted transferee
of any Holder shall acquire Registrable Securities, such Registrable Securities
shall be subject to all of the terms of this Agreement and by taking and holding
such Registrable Securities such person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement.  Nothing in this Agreement is intended to confer upon any party other
than the parties hereto or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

(b)                                 Notices. Unless otherwise provided herein,
any notice, request, waiver, instruction, consent or document or other
communication required or permitted to be given by this Agreement shall be
effective only if it is in writing and (i) delivered by hand or sent by
certified mail, return receipt requested, (ii) if sent by a
nationally-recognized overnight delivery service with delivery confirmed, or
(iii) if sent by facsimile (or other similar electronic means), with receipt
confirmed as follows:

 

12

--------------------------------------------------------------------------------


 

Company:

 

Golden Minerals Company

 

 

350 Indiana Street, Suite 800

 

 

Golden, Colorado 80401

 

 

Attn: President

 

 

Fax: (303) 839-5907

 

 

 

with a copy to:

 

Davis Graham & Stubbs LLP

 

 

1550 17th Street, Suite 500

 

 

Denver, Colorado 80202

 

 

Attn: Deborah J. Friedman

 

 

Fax: (303) 892-7400

 

 

 

Buyer:

 

Sentient Global Resources Fund IV, LP

 

 

Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South

 

 

PO Box 10795

 

 

George Town, Grand Cayman KY1-1007

 

 

CAYMAN ISLANDS

 

 

Attention: Sue Bjuro — Office Manager

 

 

Fax (345) 946-0921

 

 

 

with a copy to:

 

Quinn & Brooks LLP

 

 

c/o Gregory A. Smith

 

 

P.O. Box 590

 

 

Larkspur, Colorado 80118

 

 

Fax: (720) 294-8374

 

The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the individual or entity or office to
receive notices, requests or other communications under this Section 8(b).  All
notices shall be deemed to have been given (i) if personally delivered or sent
by certified mail, as of the date when so delivered, (ii) if sent by
nationally-recognized overnight delivery service, two days after mailing, or
(iii) if sent by facsimile (or other similar electronic means) as of the date
sent, if during normal business hours of the recipient, and otherwise on the
next business day.

 

(c)                                  Amendments and Waivers. The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, without the written consent of the Company
and the Holders of a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Registrable Securities

 

13

--------------------------------------------------------------------------------


 

may be given by Holders of at least a majority of the Registrable Securities
being sold by such Holders pursuant to such Registration Statement; provided,
that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(c), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder.

 

(d)                                 Severability.  Any term or provision of this
Agreement that is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable in any situation in any jurisdiction shall
not affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

 

(e)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (as opposed to
the conflicts of law provisions) of the State of Colorado.

 

(f)                                    Submission to Jurisdiction.  The parties
hereby submit to the non-exclusive jurisdiction of any court of the State of
Colorado or the United States District Court for the District of Colorado for
the purpose of any suit, action, or other proceeding arising out of this
Agreement, and waive any and all objections to jurisdiction that they may have
under the laws of the State of Colorado or the United States and any claim or
objection that any such court is an inconvenient forum.

 

(g)                                 Entire Agreement.  This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

 

(h)                                 Counterparts.  This Agreement may be
executed in two or more counterparts (including by facsimile or similar means of
electronic communication), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

(i)                                     Specific Performance.  Buyer and the
Company each agree that irreparable damage would occur in the event that any of
the provisions of this Agreement

 

14

--------------------------------------------------------------------------------


 

were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at law or equity.  Each party hereto expressly waives any
requirement that any other party hereto obtain any bond or provide any indemnity
in connection with any action seeking injunctive relief or specific enforcement
of the provisions of the Agreement.

 

(j)                                     Expenses.  All reasonable, documented
out-of-pocket costs and expenses incurred by the parties in connection with the
negotiation, preparation, execution and delivery of this Agreement, including
the fees, expenses and disbursements of legal counsel and accountants, shall be
paid by the Company.  Except as otherwise set forth in this Agreement, costs and
expenses incurred by the parties in connection with the performance of its
obligations under this Agreement shall be paid by the party incurring such
expenses.  The prevailing party in any litigation or other proceeding to collect
Liquidated Damages pursuant to this Agreement shall be entitled to collect from
the non-prevailing party all reasonable costs and fees associated with such
litigation or proceeding, including reasonable attorneys’ fees.

 

(k)                                  Approval of Holders. Whenever the consent
or approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than Buyer or subsequent Holders of Registrable Securities if such
subsequent Holders are deemed to be such Affiliates solely by reason of their
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

(l)                                     Termination. This Agreement and the
obligations of the parties hereunder shall terminate upon the earlier to occur
of (i) the expiration of the Effectiveness Period or (ii) such time as there
shall be no Registrable Securities.

 

* * * * *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this REGISTRATION RIGHTS AGREEMENT
as of the date first written above.

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

By:

/s/ Robert P. Vogels

 

Name:

Robert P. Vogels

 

Title:

Sr. Vice President and Chief Financial Officer

 

 

 

 

 

SENTIENT GLOBAL RESOURCES FUND IV, LP

 

 

 

By:

Sentient GP IV, L.P., General Partner

 

 

By:

Sentient Executive GP IV, Limited, General Partner

 

 

 

 

 

By:

/s/ Gregory Link

 

Name:

Gregory Link

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE.

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Resale Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned made in the Company’s
Resale Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

 

If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
the registration Rights Agreement and that the transferee must complete this
Notice and Questionnaire in order to avail itself of the rights under the
Registration Rights Agreement.

 

[CONTINUED NEXT PAGE]

 

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.

 

COMPLETED QUESTIONNAIRES SHOULD BE RETURNED TO
GOLDEN MINERALS COMPANY AS FOLLOWS:

 

ONE (1) COPY BY FACSIMILE TO FAX: (303) 839-5907

 

WITH THE ORIGINAL COPY TO FOLLOW TO:

 

GOLDEN MINERALS COMPANY

 

--------------------------------------------------------------------------------

 

ATTENTION: CHIEF FINANCIAL OFFICER

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

1.                                       Your Identity and Background as the
Beneficial Owner of The Registrable Securities.

 

(a)                                  Your full legal name:

 

 

 

(b)                                 Your business address (including street
address) (or residence if no business address), telephone number and facsimile
number:

 

Address:

 

 

Telephone No.:

 

Fax No.:

 

(c)                                  Are you a broker-dealer registered pursuant
to Section 15 of the Exchange Act?

 

o   Yes.

 

o   No.

 

--------------------------------------------------------------------------------


 

(d)                                 If your response to Item 1(c) above is no,
are you an “affiliate” of a broker-dealer registered pursuant to Section 15 of
the Exchange Act?

 

o   Yes.

 

o   No.

 

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

(e)                                  Full legal name of person or entity in
whose name you hold the Registrable Securities—(i.e. name of your broker, if
applicable, through which your Registered Securities are held):

 

Record Stockholder:

 

Name of broker:

 

Contact person:

 

Telephone No.:

 

2.                                       Your Relationship with Golden Minerals
Company

 

(a)                                  Have you or any of your affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) held any position or office or have you
had any other material relationship with Golden Minerals Company (or its
predecessors or affiliates) within the past three years?

 

o   Yes.

 

o   No.

 

(b)                                 If your response to Item 2(a) above is yes,
please state the nature and duration of your relationship with Golden Minerals
Company:

 

3.                                       Your Interest in the Registrable
Securities.

 

(a)                                  State the number of such Registrable
Securities beneficially owned by you.

 

 

 

(b)                                 Other than as set forth in your response to
Item 3(a) above, do you beneficially own any other securities of Golden Minerals
Company?

 

o   Yes.

 

--------------------------------------------------------------------------------


 

o   No.

 

(c)                                  If your answer to Item 3(b) above is yes,
state the type, the aggregate amount and CUSIP No. (if applicable) of such other
securities of Golden Minerals Company beneficially owned by you:

 

Type:

 

Aggregate amount:

 

CUSIP No.:

 

(d)                                 Did you acquire the securities listed in
Item 3(a) above in the ordinary course of business?

 

o   Yes.

 

o   No.

 

(e)                                  At the time of your purchase of the
securities listed in Item 3(a) above, did you have any agreements or
understandings, directly or indirectly, with any person to distribute the
securities?

 

o   Yes.

 

o   No.

 

(f)                                    If your response to Item 3(e) above is
yes, please describe such agreements or understandings:

 

4.                                       Nature of Your Beneficial Ownership.

 

(a)                                  If the name of the beneficial owner of the
Registrable Securities set forth in your response to Item 1(a) above is that of
a limited partnership or corporation, state the names of the general partners of
such limited partnership or the officers and directors of such corporation:

 

 

 

(b)                                 With respect to each general partner listed
in Item 4(a) above who is not a natural person, and is not publicly held, name
each shareholder (or holder of partnership interests, if applicable) of such
general partner. If any of these named shareholders are not natural persons or
publicly held entities, please provide the same information. This process should
be repeated until you reach natural persons or a publicly held entity.

 

--------------------------------------------------------------------------------


 

 

(c)                                  Name your controlling shareholder(s) or
other person or entity who has the ability to exercise control over you (the
“Controlling Entity”). If the Controlling Entity is not a natural person and is
not a publicly held entity, name each shareholder of such Controlling Entity. If
any of these named shareholders are not natural persons or publicly held
entities, please provide the same information. This process should be repeated
until you reach natural persons or a publicly held entity.

 

(A)(i)                   Full legal name of Controlling Entity(ies) or natural
person(s) with who have sole or shared voting or dispositive power over the
Registrable Securities:

 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

Address:

 

Telephone:

 

Fax:

 

Name of Shareholder:

 

 

 

(B)(i)                     Full legal name of Controlling Entity(ies):

 

 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

Address:

 

Telephone:

 

Fax:

 

Name of Shareholders:

 

 

 

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of

 

--------------------------------------------------------------------------------


 

paper before attaching it to this Questionnaire. Please note that you may be
asked to answer additional questions depending on your responses to the
following questions.

 

5.                                       Plan of Distribution.

 

The undersigned (including its donees or pledgees) intends to distribute the
Registrable Securities listed above in Item 3 pursuant to the Resale
Registration Statement only as follows (if at all): Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters, broker-dealers or agents. If the Registrable Securities
are sold through underwriters, broker-dealers or agents, the Selling
Securityholder will be responsible for underwriting discounts or commissions or
agents’ commissions. Such Registrable Securities may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale or at negotiated prices. Such
sales may be effected in transactions (which may involve block transactions)
(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market.

 

DATED this        day of                     ,           .

 

 

 

 

 

Signature of Holder

 

 

 

 

 

 

 

(Print name)

 

--------------------------------------------------------------------------------